Order, Supreme Court, New York County (Debra A. James, J.), entered May 18, 2011, which denied plaintiffs motion for summary judgment on its causes of action for recovery of a broker’s fee and unjust enrichment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The motion court correctly determined that plaintiff could not recover a real estate broker’s commission, since it had no contract of employment, express or implied, with defendants (see Greene v Hellman, 51 NY2d 197, 206 [1980]). Although the parties negotiated a sublease of the subject premises for plaintiffs client, as well as a separate commission agreement *451between plaintiff and defendants, those agreements were never executed. In any event, plaintiff was not the “procuring cause” of the landlord’s recapture of the premises or the ensuing lease of the premises between the landlord and a third party (see Helmsley-Spear, Inc. v 150 Broadway N.Y. Assoc., 251 AD2d 185 [1st Dept 1998]). The court also properly found that plaintiff was not entitled to unjust enrichment as a remedy for its failed negotiations (see Chatterjee Fund Mgt. v Dimensional Media Assoc., 260 AD2d 159 [1st Dept 1999]). Concur — Gonzalez, EJ., Saxe, Catterson, Acosta and Gische, JJ.